Citation Nr: 1307996	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-15 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for fibromyalgia.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to October 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claim for entitlement to service connection for fibromyalgia.

On her March 2010 Substantive Appeal, the Veteran indicated that she wished to present testimony before a member of the Board.  In June 2012, the Veteran wrote that she no longer desires a hearing; her request is considered withdrawn. 

The issue of entitlement to service connection for a bilateral hip disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For three reasons, the Veteran's claim must be remanded.

First, though numerous service treatment records have been obtained,  these records do not appear to be complete (e.g., there are no copies of the Veteran's entrance or separation examinations, for instance).  An attempt to obtain any outstanding service medical records must be made before a decision can be issued.  

Second, though it appears that the Veteran has undergone treatment at VA facilities, her complete records have not been obtained.  The only VA records associated with the claims file are those submitted by the Veteran herself.  On remand, VA must obtain the Veteran's complete VA medical treatment records.  

Finally, the Veteran underwent a VA examination in October 2012.  The examiner opined that the Veteran's fibromyalgia was less likely than not related to her active service, stating that "since there is no evidence in the military active duty medical records, this service connection cannot be made."  That single sentence constitutes the examiner's entire rationale.  

The examiner's rationale is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  The examiner did not discuss the Veteran's reports of in-service pain or her reports of two in-service falls.  The claim must be remanded in order that the Veteran may undergo a new examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center and determine whether any outstanding service medical records exist.  All attempts to obtain these records must be documented in the claims file.  Specifically, VA should ask for any records under both the Veteran's current name and her previous names.  

2.  Obtain all records of the Veteran's treatment at VA facilities and associate these records with the claims file.

3.  After completing the first two steps, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

After examining the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's fibromyalgia is related to her active service or to any incident(s) therein.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


